Exhibit 10.2

 

FOURTH AMENDMENT TO Loan AND SECURITY AGREEMENT
AND LIMITED CONSENT

 

THIS FOURTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND LIMITED CONSENT (this
“Amendment”) is made and entered into as of August 6, 2012, by and among
INTRICON CORPORATION, a Pennsylvania corporation, INTRICON, INC. (formerly known
as Resistance Technology, Inc.), a Minnesota corporation, INTRICON TIBBETTS
CORPORATION (formerly known as TI Acquisition Corporation), a Maine corporation,
and INTRICON DATRIX CORPORATION (formerly known as Jon Barron, Inc.) (d/b/a
Datrix), a California corporation (each, a “Borrower”; collectively, the
“Borrowers”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking
corporation (the “Bank”).

RECITALS:

A.                 The Borrowers and the Bank are parties to a certain Loan and
Security Agreement dated as of August 13, 2009, as amended by a First Amendment
dated as of March 12, 2010, as further amended by a Second Amendment dated as of
August 12, 2011 and as further amended by a Third Amendment dated as of March 1,
2012 (as so amended, the “Loan Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings given to them in the Loan Agreement.

B.                 The Borrowers have requested that the Bank (i) consent to the
Proposed Divestiture (as defined in Section 1 hereof) and (ii) amend certain
provisions of the Loan Agreement, and the Bank has agreed to provide such
limited consent and so amend the Loan Agreement upon the terms and subject to
the conditions set forth in this Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                 Limited Consent. Pursuant to Section 6.2 of the Loan
Agreement, the Borrowers are prohibited from, among other things, selling or
otherwise disposing of Collateral except in the limited circumstances
specifically set forth in said Section. Pursuant to Section 9.4 of the Loan
Agreement, the Borrowers are prohibited from, among other things, selling or
otherwise transferring all or any substantial part of its assets or Capital
Securities (including the sale of Capital Securities of any Subsidiary). The
Borrowers have informed the Bank that Tibbetts intends to sell all of its
Capital Securities of Global Coils to R. Audemars SA (the “Buyer”) pursuant to
the Agreement between Tibbetts and Buyer dated August 1, 2012 (the “Proposed
Divestiture”). The Borrowers have requested that the Bank consent to the
Proposed Divestiture, and the Bank hereby so consents (a) upon the satisfaction
by the Borrowers of all conditions precedent set forth in Section 2 below, (b)
in reliance on the Borrowers representations and warranties set forth in Section
15 below, and (c) provided that 100% of the net proceeds received by Tibbetts in
connection with the Proposed Divestiture are promptly used to repay the
outstanding Revolving Loans. Except as expressly provided herein, all provisions
of the Loan Agreement and the other Loan Documents remain in full force and
effect. The foregoing consent shall not apply to any other or subsequent failure
to comply with the Sections identified above or any other provision of the Loan
Agreement or the other Loan Documents, and shall not give rise to any course of
dealing or course of performance with respect to any future requests.



 

 

 

Section 2.                 Delivery of Documents. At or prior to the execution
of this Amendment, and as a condition precedent to the effectiveness of this
Amendment, the Borrowers shall have satisfied the following conditions and
delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                This Amendment, duly executed by the Borrowers.

(b)               An Acknowledgment and Agreement Regarding Subordinated
Indebtedness, in substantially the form attached, duly executed by each holder
of Subordinated Debt.

(c)                With respect to each Borrower, a copy of the resolutions of
the Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation or
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

(d)               Fully-executed copies of the agreements between Tibbetts and
the Buyer relating to the Proposed Divestiture;

(e)                The Bank shall have received reimbursement for its legal fees
and other expenses as described in Section 9 hereof.

(f)                Such other documents or instruments as the Bank may
reasonably require.

Section 3.                 Amendments.

(a)                Investments in Global Coils. Section 9.3(g) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“(g) [Intentionally omitted];”

(b)               Fixed Charge Coverage Covenant. Section 10.3 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“10.3 Fixed Charge Coverage. As of each of the measurement dates set forth in
the chart below, for the period of twelve (12) consecutive calendar months
then-ended, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio (the “Fixed Charge Coverage Ratio”) of (a) the total of
consolidated EBITDA for such period, minus the sum of all income taxes paid in
cash by the Borrowers on a consolidated basis, minus all Capital Expenditures of
the Borrowers made during such period which are not financed with Funded Debt,
minus that portion of the aggregate cash payments made by the applicable
Borrower(s) in respect of the Subject Agreements and Applicable Agreements
during such period that was not deducted as an expense in arriving at Net Income
for such period, plus (or minus), to the extent not included as income or gain
(or deducted as an expense or loss) in arriving at Net Income for such period,
cash received (or paid) on or before July 31, 2012 from dividends (or capital
calls) related to Tibbetts’ 50% interest in the joint venture Global Coils (for
the avoidance of doubt, it is understood and agreed that the proceeds from
Tibbetts’ divestiture of its interest in Global Coils shall in no event be
included in the calculation of the Fixed Charge Coverage Ratio) to (b) the sum
for such period of (i) Interest Charges paid in cash, plus (ii) regularly
scheduled payments made (and, without duplication, payments required to be made)
in respect of principal of Funded Debt (including the Term Loan, but excluding
the Revolving Loans), plus (iii) all cash dividends and distributions paid or
declared in respect of Capital Securities of the Borrowers, of not less than the
amount set forth opposite such measurement date in the chart below:



-2-

 

 

Measurement Date Minimum Fixed Charge
Coverage Ratio June 30, 2012 1.10 to 1.00 July 31, 2012 and the last day of each
calendar month ending thereafter 1.15 to 1.00

 

provided, however, that if EBITDA of the Borrowers and their respective
consolidated Subsidiaries for the period of twelve (12) consecutive calendar
months ending on the date of the most recent financial statements delivered to
the Bank pursuant to Section 8.8 is equal to or greater than $5,000,000, then
the Borrowers shall only be required to comply with the covenant set forth in
this Section 10.3 with respect to those measurements dates which correspond to
quarter-end and year-end dates.”

(c)                Investments Schedule. Schedule 9.3 to the Loan Agreement is
hereby replaced with Schedule 9.3 attached hereto.

Section 4.                 Representations; No Default. Each Borrower represents
and warrants that: (a) such Borrower has the power and legal right and authority
to enter into this Amendment and has duly authorized the execution and delivery
of this Amendment and other agreements and documents executed and delivered by
such Borrower in connection herewith, (b) neither this Amendment nor the
agreements contained herein contravene or constitute an Unmatured Event of
Default or Event of Default under the Loan Agreement or a default under any
other agreement, instrument or indenture to which such Borrower is a party or a
signatory, or any provision of such Borrower’s Articles of Incorporation or
Bylaws or, to the best of such Borrower’s knowledge, any other agreement or
requirement of law, or result in the imposition of any lien or other encumbrance
on any of its property under any agreement binding on or applicable to such
Borrower or any of its property except, if any, in favor of the Bank, (c) no
consent, approval or authorization of or registration or declaration with any
party, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of this Amendment or
other agreements and documents executed and delivered by such Borrower in
connection herewith or the performance of obligations of such Borrower herein
described, except for those which such Borrower has obtained or provided and as
to which such Borrower has delivered certified copies of documents evidencing
each such action to the Bank, (d) no events have taken place and no
circumstances exist at the date hereof which would give such Borrower grounds to
assert a defense, offset or counterclaim to the obligations of such Borrower
under the Loan Agreement or any of the other Loan Documents, (e) there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claim to have against the Bank, which might arise out of or be connected
with any act of commission or omission of the Bank existing or occurring on or
prior to the date of this Amendment, including, without limitation, any claims,
liabilities or obligations arising with respect to the indebtedness evidenced by
the Notes (as defined in the Loan Agreement), and (f) no Unmatured Event of
Default or Event of Default has occurred and is continuing under the Loan
Agreement.



-3-

 

 

Section 5.                 Affirmation; Further References. The Bank and each
Borrower acknowledge and affirm that the Loan Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 6.                 Merger and Integration; Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into it
all prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

Section 7.                 Severability. Whenever possible, each provision of
this Amendment and any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto shall be interpreted in such
manner as to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

Section 8.                 Successors. This Amendment shall be binding upon the
Borrowers, the Bank and their respective successors and assigns, and shall inure
to the benefit of the Borrowers, the Bank and to the respective successors and
assigns of the Bank.

Section 9.                 Costs and Expenses. Each Borrower agrees to reimburse
the Bank, upon execution of this Amendment, for all reasonable out-of-pocket
expenses (including attorneys’ fees and legal expenses of counsel for the Bank)
incurred in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrowers under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

Section 10.             Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

Section 11.             Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (pdf) of this signed Amendment shall be
deemed to be an original thereof.



-4-

 

 

Section 12.             Release of Rights and Claims. Each Borrower, for itself
and its successors and assigns, hereby releases, acquits, and forever discharges
Bank and its successors and assigns for any and all manner of actions, suits,
claims, charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

Section 13.             Governing Law. This Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
law principles thereof.

Section 14.             No Waiver. Except as expressly set forth in Section 1
hereof, nothing contained in this Amendment (or in any other agreement or
understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Bank’s rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

Section 15.             Further Representations and Warranties re: Proposed
Divestiture. The Borrowers (a) further represent and warrant to the Bank that no
portion of the amounts payable to Tibbetts in connection with the Proposed
Divestiture will at any time be evidenced by a promissory note and (b) reaffirm,
represent and warrant to the Bank that pursuant to the Loan Agreement the
Obligations are and will continue to be secured by first priority perfected
liens and security interest in, among other things, Tibbetts’ now existing and
hereafter acquired rights to payment (and all proceeds thereof and supporting
obligations related thereto) from Buyer in connection with the Proposed
Divestiture.

 

[Remainder of page intentionally blank;

signature page follows]

 

-5-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 



BORROWERS: INTRICON CORPORATION,   a Pennsylvania corporation               By
 /s/ Scott Longval     Scott Longval, Chief Financial Officer              
INTRICON, INC.
(formerly known as Resistance Technology, Inc.), a Minnesota corporation        
      By /s/ Scott Longval     Scott Longval, Chief Financial Officer          
    INTRICON TIBBETTS CORPORATION
(formerly known as TI Acquisition Corporation), a Maine corporation            
  By /s/ Scott Longval     Scott Longval, Chief Financial Officer              
INTRICON DATRIX CORPORATION
(formerly known as Jon Barron, Inc.) (d/b/a Datrix), a California corporation  
            By /s/ Scott Longval     Scott Longval, Chief Financial Officer    
        BANK: THE PRIVATEBANK AND TRUST COMPANY,
an Illinois banking corporation               By /s/ Seth Hove     Seth Hove,
Associate Managing Director



 

 

[Signature page to Fourth Amendment to Loan and Security Agreement and Limited
Consent]



-6-

 

 



Schedule 9.3

Investments

 

Description Type Interest 1) Hearing Instrument Manufacturers Patent Partnership
(HIMPP) Danish LP Limited Partner, 9% ownership 2) IntriCon GmbH Equity Interest
90% owned by IntriCon, Inc. 3) IntriCon Pte Ltd Equity Interest 100% owned by
IntriCon, Inc.

 

*See also item No. 2 of Schedule 7.9

 

 

 

 

 

 

 

 

 



-7-

